Citation Nr: 1809189	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for peptic ulcer disease (PUD) in excess of 10 percent disabling.

2.  Entitlement to an initial evaluation for degenerative joint disease of the right wrist, status post fracture and repair, in excess of 10 percent disabling. 

3.  Entitlement to an initial rating for residuals of right wrist radial nerve damage in excess of 20 percent disabling.  

4.  Entitlement to a separate rating for a scar status post fracture and repair of the right wrist.


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma; and that office forwarded the appeal to the Board.  

In March 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the videoconference hearing is of record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  In June 2017, such request was mailed to the Veteran's most recent address on file and to his representative.  The Veteran has not subsequently requested a new hearing.  Consequently, the Board finds that the Veteran has waived his right to such hearing.

In May 2014, March 2016, and August 2017, this appeal was remanded for further development. 




FINDINGS OF FACT

1.  The Veteran's PUD is manifested by continuous moderate manifestations. 

2.  The Veteran's degenerative joint disease of the right wrist is manifested by dorsiflexion less than 15 degrees, but not ankylosis. 

3.  The Veteran's residuals of right wrist radial nerve damage are manifested by incomplete moderate paralysis. 

4.  From July 26, 2012, the Veteran's scar status post fracture and repair of the right wrist is painful.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no greater, for the Veteran's service-connected PUD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code (DC) 7399-7305 (2017).

2.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right wrist have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.71a, DC 5214, 5215 (2017).

3.  The criteria for a 30 percent rating, but no greater, for residuals of right wrist radial nerve damage have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.123, 4.124a, DC 8514 (2017).

4.  The criteria for a 10 percent rating for a scar status post fracture and repair of the right wrist have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. § 4.118, DC 7804 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  The Veteran was afforded VA examinations in May 2009 and October 2010.  The VA examiners noted a review of the Veteran's claims file, interviewed and examined the Veteran, and reported the Veteran's assertions and medical history.

However, pursuant to Board remands in May 2014, March 2016, and August 2017, the Veteran was scheduled for additional VA examinations to determine the current severity of his conditions on appeal.  The Veteran previously failed to report to VA examinations scheduled on June 2011, November 2011, January 2012, September 2015, January 2017, and February 2017.  In a July 2017 Statement in Support of Claim, the Veteran requested his examinations be reset.  Pursuant the Board's most recent remand in August 2017, the Veteran was scheduled for VA examinations on October 23, 2017, but the Veteran again failed to report to the scheduled examinations.  In a September 2017 correspondence, the Veteran was informed that his VA examinations are being set and that he will be notified of the date, time, and place.  He was also informed that if he fails to report, without good cause, the claim shall be rated based on the evidence of record, or even denied.  Here, there is no indication in the record that the Veteran has provided any reasons for not reporting to the scheduled examinations, and there is no other indication of good cause for his failure to report for the scheduled examinations.  

The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

While failure to receive notice could provide good cause for the failure to report, the Veteran has not asserted such.  Furthermore, the Veteran is presumed to have received the October 2017 Supplemental Statement of the Case (SSOC), which put him on notice both that he had failed to report for a VA examinations and that he was informed that he has not provided any evidence of good cause for the failure to report for the examination.  Neither the Veteran nor his representative has contacted VA to provide evidence of good cause for the failure to report for the examination or allege that the Veteran did not receive of the notice of the examination.  The Board finds it reasonable to conclude that had the Veteran wanted to appear for an examination, he would have contacted VA after having received the SSOC to explain why he missed the examination, to include asserting the failure to receive notice of the examination.

Additionally, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  However, the presumption of regularity cannot be rebutted absent an assertion that notice was not received, and such assertion of notice not received is absent in this case.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).  Therefore, it must be presumed that VA properly discharged their official duties by properly handling claims submitted by the Veteran. 

In light of the fact that the Veteran failed, without good cause, to report for necessary examinations in conjunction with his claims for initial ratings on appeal, the claims will be decided based on the evidence of record.  38 C.F.R. § 3.655 (b).  Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion.  Id.  


II.  Factual Background

The Veteran's service-connected PUD is rated at 10 percent under DC 7399-7305 for the entire period of appeal.  The Veteran's service-connected right wrist degenerative joint disease status post fracture and repair is rated at 10 percent under DC 5214-5010 for the entire period of appeal.  Lastly, the Veteran's service-connected residuals of right wrist radial nerve damage is rated at 20 percent under DC 8514 for the entire period of appeal.  Here, the Veteran contends that his disabilities on appeal are more severely disabling than reflected by these initial ratings.

The Veteran's service treatment records show that in February 2008 the Veteran injured his right wrist.  The Veteran underwent arthroscopic surgery in February 2008 and in August 2008.  X-rays in February 2009 revealed questionable early degenerative changes at the distal aspect of the ulnar with radiocarpal joint space narrowing.  Additionally, the Veteran's service treatment records show that the Veteran went to the emergency room in October 2008 with complaints of epigastric pain (abdominal pain) and bleeding.  Gastritis was noted.

In a May 2009 VA General Medical Examination report, in regards to the Veteran's right wrist, the Veteran reported that in February 2008 during personal training, he fractured his right wrist.  The Veteran reported he still has wrist pain, weakness of the wrist, stiffness, and limitation of motion, which have all become progressively worse. 

On physical examination of range of motion, the Veteran's right wrist active range of motion with dorsiflexion to 10 degrees (70 degrees is normal), palmar flexion to 20 degrees (80 degrees is normal), radial deviation to 10 degrees (20 degrees is normal), ulnar deviation to 20 degrees (45 degrees is normal).  The VA examiner noted that the Veteran's right hand is his dominant hand. 

The VA examiner noted there is impaired strength and dexterity of the Veteran's right hand, with limited range of motion.  However, there is no angulation, ankylosis or amputation of one or more digits of the right hand. Here was no evidence of edema, effusion, tenderness, abnormal movement or guarding of movement, subluxation, crepitus, or instability.  Painful motion was observed during range of motion testing.  Repetitive motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination. 

In terms of the neurological examination of the Veteran's right wrist, the VA examiner noted a history of weakness or paralysis of the Veteran's right hand grip.  The VA examiner noted that the Veteran had normal coordination, orientation, memory, Romberg's sign, and speech.  No motor loss was noted.  The VA examiner noted there is evidence of sensory loss at the tip of the right thumb and motor weakness of the right hand grip strength.  The VA examiner noted moderate motor weakness.  The VA examiner noted the residuals from the Veteran's wrist fracture are wrist pain from nerve damage.  Referencing x-rays of February 2009 from the Veteran's service treatment records, the examiner diagnosed post-traumatic degenerative joint disease of the right wrist status post fracture and TFCC repair with residual radial nerve sensory deficit.

The VA examiner also noted a surgical scar on the dorsum of the right wrist measuring 4.0 cm x 0.125 cm.  There was no tenderness, disfigurement, ulceration, adherence, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, elevation or depression of surface, soft tissue damage, or edema reported by the examiner.

In terms of the Veteran's service-connected PUD, the VA examiner noted that the Veteran was found to have a stomach ulcer during service, when he had a upper gastrointestinal bleeding.  On examination the Veteran complained of episodic epigastric pain.  The Veteran is currently treating his pain with Prilosec.  The VA examiner noted no organ enlargement, ventral hernia, mass, or tenderness.  There was no evidence of malnutrition or anemia.  There was no evidence of abdominal pain, melena, hematemesis, dysphagia, nausea, or vomiting.  The examination showed the Veteran's weight was stable.  Upper gastrointestinal endoscopy was normal.  

Treatment records obtained from the Muskogee VA Medical Center (VAMC) for the period of October of 2009 to March of 2010 show that the Veteran was seen for right wrist pain with numbness over the dorsum of the right thumb in the distribution of the superficial branch of the radial nerve.

In a November 2009 orthopedic surgery consult note, the Veteran presented with a chief complaint of right wrist pain.  Examination of his right hand and wrist revealed that he has healed scars, transverse over the dorsal central aspects of his wrist overlying his radiocarpal joint region, and also the ulnocarpal joint region centrally and ulnarly.  He has tenderness to palpation.  There was evidence of decreased sensibility in the distribution of the superficial branch of the radial nerve as well as dysesthesias.  The neurological examination showed mild paralysis of hand movements.  He has restricted range of motion of his wrist with 40 degrees of extension, 40 degrees of flexion, 15 degrees of radial deviation, and 20 degrees of ulnar deviation.  There was no reported ankylosis of the right wrist.  With passive ulnar deviation his wrist, he does not have any instability of the distal radioulnar joint.  The VA examiner noted right wrist posttraumatic osteoarthritis.  See Muskogee VAMCtreatment records. 

In a February 2010, the Veteran underwent an esophagogastroduodenoscopy (EGD).  The results showed mild erosive esophagitis, otherwise a normal EGD.  See Muskogee VAMC treatment records.

In an October 2010 VA Intestines (Lage and Small) Examination report, the VA examiner noted that the Veteran is treating his peptic ulcer with Prilosec and Carafate with marked improvement.  The VA examiner noted epigastric pain with a frequency of several times per month for a duration for five to ten minutes, and a severity level of moderate.  This condition was noted as stable and there was no evidence of an active ulcer disease. 

In an October 2010 VA Joints (Shoulder/Elbow/Wrist/Hip/Knee/Ankle) examination report, on physical examination of the right wrist, dorsiflexion was at 35 degrees, palmar flexion was at 25 degrees, radial deviation was at 5 degrees, and ulnar deviation was at 20 degrees.  No limited range of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance was noted.  No ankylosis was noted. 

The October 2010 VA examiner noted that the Veteran's scar was well healed and linear.  The Veteran's scar was noted as superficial, not tender, normal texture, no loss of covering skin, no elevation or depression, no inflammation, edema, keloid formation, undulations, inflexibility gross distortion or asymmetry of any features.  There is no limitation of movement or function. 

Additionally, an October 2010 VA Peripheral Nerves examination reported that the nerve affected is the right radial nerve.  The Veteran reported that he burned himself welding because of decreased sensation.  The Veteran reported no weakness from the nerve injury.  Sensory examination showed normal vibration, pinprick, and sensation.  Motor examination was normal.  The Veteran has normal reflexes.  There was no muscle atrophy, gait abnormality, imbalance or tremor, or evidence of fasciculation.  Ultimately, the VA examiner noted that paralysis and neuralgia were absent.  However, neuritis was present.

In a January 2011 orthopedic consultation, physical examination showed a well-healed incision on the Veteran's wrist.  See VAMC progress notes receive in April 2011.  No obvious deformity was noted.  Restricted range of motion with 40 degrees of extension, 20 degrees of flexion, and 10 degrees of radial deviation and 20 degrees of ulnar deviation.  No ankylosis was noted.  Minimal tenderness to palpation was noted.  There was no evidence of swelling or gross instability.  

In July 2012, the Veteran submitted a hand, thumb, finger examination report by a private provider.  The examination report appears to have been conducted on July 26, 2012.  On this date, it is signed by M.H.  And on March 13, 2013, Dr. S.C. noted concurrence with the examination report and signed on that date.   

The examiner noted that the Veteran reported decreased strength, pain, numbness, and decreased range of motion.  Flare-ups were noted in winter when he has increased stuffiness and pain.  

On physical examination, active range of motion was measured for wrist flexion noted at 15 degrees, extension at 40 degrees, radial deviation at 10 degree, and ulnar deviation at 7 degrees.  The examiner noted that after five repetitive motions there were no substantial changes, other than increased pain.  No ankylosis was noted. 

The examiner opined that the Veteran presents with substantial loss of motion in his wrist.  However, he has good strength that does not appear to be affected.  His pain levels do increase with repetitive movements.  Additionally,the examiner opined that incomplete paralysis (loss of range of motion) is severe due to nerve damage. 

The examiner also completed a scars examination.  The examiner noted there are two scars on the forearm due to the Veteran's wrist surgeries.  The examiner noted that due to one of the scars, the Veteran is unable to wear cuffed shirts or gloves that apply pressure to this area.  The scar was measured medial radius of 3.2 cm length by 1 cm width.  The scar was noted as not painful at rest, but painful with pressure.  The scar is superficial and not deep.  Ultimately, the examiner noted that the scar is hypersensitive to certain clothing but does not prevent the Veteran from any function.

During the May 2013 Board hearing, the Veteran testified that he was hospitalized one time during the service and once post service for his peptic ulcer.  The duration was about a day each time.  He never had surgery on his ulcer and does regular checkups every one to two years. 

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DC predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

PUD

The Veteran's service-connected PUD is rated as a digestive disability by analogy under DC 7399-7305 (duodenal ulcer).  38 C.F.R. § 4.114.  In this regard, the primary manifestations of the Veteran's service-connected PUD appeared similar to the symptomatology of a stomach ulcer.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the DC will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 7399 is used to identify unlisted digestive system disabilities.

Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id.  

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  

Under DC 7305 for a duodenal ulcer, a 10 percent evaluation is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is warranted for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A maximum 60 percent evaluation is warranted for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on the evidence of record, the Board notes that the Veteran's PUD more closely approximates a rating of 20 percent, but no higher, for the entire period on appeal.

Specifically, the Board notes that in the Veteran's October 2010 VA Compensation and Pension (C&P) examination report for intestines, the VA examiner opined that the Veteran's epigastric pain has a level of severity of moderate.  A 20 percent rating is warranted for continuous moderate manifestations.  Thus, the Veteran's PUD warrants a 20-percent rating.

A higher rating of 40 percent is not warranted as the May 2009 VA examiner noted there was no evidence of anemia or weight loss; or recurrent incapacitating episodes averaging more than 10 days or more in duration at least four or more times a year.  As reported in the Veteran's October 2010 C&P examination report for intestines, the duration of his symptoms last for five to ten minutes.  Thus, the criteria for a 40 percent rating is not satisfied.

Lastly, a higher rating of 60 percent is not warranted as there is no evidence that pain is only partially relieved by standard ulcer therapy.  In fact, the October 2010 VA examiner noted that the Veteran's condition is stable with his medication and there is no active ulcer disease.  Additionally, there is no evidence of periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Specifically, the Veteran's May 2009 VA examiner noted there was no evidence of malnutrition, weight loss, nausea, vomiting, and hematemesis.

The Board acknowledges that in the Veteran's October 2008 service treatment record, the examiner noted gastritis.  However, the Veteran is not entitled to a separate rating for gastritis under DC 7307 as this diagnosis was based on the Veteran's symptoms of epigastric pain and bleeding, which are symptoms encompassed in the Veteran's current rating.  Thus, these coexisting abdominal conditions produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain.  Consequently, coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  

Additionally, the Veteran would not be entitled to a higher rating under DC 7307, as he does not meet the diagnostic criteria under this section.  Here, there is no evidence of chronic hypertrophic gastritis with small nodular lesions, and symptoms, thus a 10 percent rating is not warranted.  Id.  Also, there is no evidence of chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms; thus a 30 percent rating is not warranted.  Id.  Lastly, there is no evidence of chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas; thus a 60 percent rating is not warranted.  38 C.F.R. § 4.114, DC 7307.

In sum, based on the medical evidence, the Veteran's PUD is manifested by moderate symptoms, and thus a 20 percent rating, but not greater, is warranted.

Degenerative Joint Disease of the Right Wrist

The Veteran is currently assigned a 10 percent rating under DC 5214-5010 based on painful and limited motion of this right wrist.  The Board notes that under DC 5010, arthritis, due to trauma, that is substantiated by X-rays findings, as is present in this case, is to be rated as arthritis, degenerative under DC 5003.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, DC 5214 and 5215.

DC 5214 wrist, ankylosis of, provides that for the minor extremity, a 20 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214.

DC 5215 wrist, limitation of motion of, provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under DC 5215.

Here, as the evidence reflects the Veteran's limitation of motion based on his degenerative joint disease of the right wrist is productive of dorsiflexion less than 15 degrees, the Veteran's disability is more appropriately rated at 10 percent, under DC 5215.  Consequently, the Veteran is already in receipt of the maximum rating of 10 percent for his limitation of motion of his degenerative joint disease of the right wrist, status post fracture and repair.  The Board is cognizant that this reflects a change in the diagnostic code under which the Veteran's wrist disability has been rated.  However, as there is no change in the actual rating, the Board finds there is no prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).

Additionally, the Board has considered a rating under DC 5214.  In order to get a rating under DC 5214, there must be evidence of ankylosis.  Here, although the evidence reflects some limited range of motion of the wrist, including painful motion, the medical evidence of record fails to demonstrate the presence of any ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). Therefore, the Veteran is not entitled to a rating under DC 5214.

In reaching this decision, the Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his right wrist disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding having pain and weakness in his wrist to be credible, but they are not indicative of symptomatology that is more severe than that observed at his VA examinations and do not describe symptoms that would warrant any higher ratings than those currently assigned.  The Board acknowledges that the Veteran's wrist disability causes some limitation of motion, but the Board has already taken this into account by allowing a 10 percent due to limitation of motion and the presence of arthritis, even though the Veteran does not meet diagnostic criteria under DC 5214.  Even if the Veteran were to demonstrate additional loss of motion due to pain or weakness, as 10 percent would be the highest rating available based on limitation of motion, there can be no higher rating assigned due to functional loss caused by pain.  Along with the aforementioned, the Board has also considered 38 C.F.R. §4.40, 4.45 as required in DeLuca, however, a higher rating is still not warranted as these precepts have already been included, where the Veteran is experiencing pain as demonstrated by the limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (If the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable diagnostic code, further consideration of functional loss is not required.); DeLuca, 8 Vet. App. at 205-206.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right wrist disability throughout this appeal period.  As explained in detail above, there has been no finding of ankylosis, and painful, decreased motion has been recognized.  Compensation for which is found in the 10 percent rating assigned, which is the maximum for limitation of motion of the wrist.  Therefore, the Veteran's claim for an increased rating for a right wrist disability must be denied.


Residuals of Right Wrist Radial Nerve Damage

The Veteran is currently assigned a 20 percent rating under DC 8514 for mild incomplete paralysis of hand movements for his service-connected right wrist radial nerve damage based on mild motor and sensory loss associated with the radial nerve.

For rating purposes, a distinction is made between the Veteran's dominant and non-dominant hand.  38 C.F.R. § 4.69.  The evidence of record shows that the Veteran is right hand dominant.  See May 2009 VA C&P for general examination.  Thus, the right is the major/dominant hand.  

When rating neurological impairments, the Board must first determine which nerve or nerve group is affected by the disability.  Here, the medical evidence indicates that the musculospiral nerve (radial nerve) is the nerve involved.  Neurological conditions that involve the radial nerve are rated under DC 8514.

DC 8514 provides the rating criteria for paralysis, neuritis, and neuralgia of the musculospiral nerve (radial nerve).  38 C.F.R. § 4.124a, DC 8514.  

Mild incomplete paralysis is rated as 20 percent disabling for the major extremity and the minor extremity.  Moderate incomplete paralysis is rated as 30 percent disabling for the major extremity and 20 percent disabling for the minor extremity.  Severe incomplete paralysis is rated as 50 percent disabling for the major extremity and 40 percent disabling for the minor extremity.  Complete paralysis of the radial nerve is rated as 70 percent disabling for the major extremity and 60 percent for the minor extremity, and contemplates drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124 (a).

Neuritis of the nerve group, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8611.  Neuralgia of the nerve group, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, DC 8711.

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate DCs for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730 (2017).  Therefore, a veteran may be entitled to separate ratings under DCs for paralysis, neuritis (diminished reflexes), and neuralgia (nerve pain) of each nerve involved.  

Here, the Board finds that the evidence of record more closely approximates a rating of 30 percent, but no higher, for the Veteran's moderate incomplete paralysis associated with the Veteran's residuals of right wrist radial nerve damage.  Specifically, in the Veteran's May 2009 C&P examination report, after completing a neurological examination on the Veteran, the VA examiner determined that the Veteran's paralysis is manifested by sensory loss of the tip of his right thumb and motor weakness in his right grip strength.  The VA examiner noted this is a moderate motor weakness.  Thus, a moderate incomplete paralysis of a major hand is rated at 30 percent disabling.

A higher rating of 50 percent is not warranted as the evidence does not reflect the Veteran's incomplete paralysis is manifested by severe impairment.  The Board acknowledges that in a July 2012 VA Hand, Thumb, and Fingers examination submitted by the Veteran's private provider, the provider stated the Veteran has severe incomplete paralysis due to nerve damage.  However, the Board notes that there are no objective findings to support this conclusion.  Although the report contained range of motion results, this pertains to the Veteran's musculoskeletal impairment involving the Veteran's range of motion of his wrist.  In terms of any associated neurological findings, the provider noted that the Veteran has good strength and that his strength does not appear to be effected.  Thus, the only neurological test that was administered reflects normal findings.  Therefore, there is no basis to conclude that the Veteran has severe incomplete paralysis.  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Lastly, a maximum rating of 70 percent is not warranted as there is no evidence of complete paralysis. 

Additionally, the Board has considered whether the Veteran is entitled to a separate rating for neuritis under DC 8611.  Here, in the Veteran's October 2010 VA examination report, the VA examiner noted the Veteran has neuritis manifested by decreased sensation, numbness, and constant pain.  The Board notes that the Veteran's decreased sensation, numbness, and pain associated with his neuritis are overlapping symptoms associated with the Veteran's moderate incomplete paralysis.  Specifically, the Veteran's moderate incomplete paralysis is manifested by decreased sensation and painful motion.  Accordingly, the rating criteria indicates the functional impairment classified as neuritis is encompassed by the DC for nerve injuries and separate ratings should not be assigned under separate DC for nerve injuries and neuritis.  Therefore, the separate ratings assigned under DC 8514 and 8616 for residuals of right wrist radial nerve damage violate the prohibition against pyramiding, or the rating of overlapping symptomatology under various diagnostic codes.  See 38 C.F.R. § 4.14.

Other considerations

The Board has also considered the potential applicability of a separate rating for scars pursuant to 38 C.F.R. § 4.118.  Under DC 7804, a 10 percent disability rating is warranted for one or two scars that are unstable or painful; a 20 percent disability rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent schedular rating is warranted for five or more scars that are unstable or painful.

Here the Board notes that prior to the July 26, 2012 examination for scars by a private provider, the evidence reflects that the Veteran's scar status post fracture and repair of the right wrist is not painful or unstable.  Specifically, the May 2009 C&P examination report noted that the Veteran's scar is not painful.  Additionally, the October 2010 C&P examination report noted the Veteran's scar was well-healed and not unstable (no loss of covering on skin).  

From July 26, 2012, based on the scars examination by a private provider, the examiner noted that the Veteran's scar status post fracture and repair of the right wrist was painful on use.  Accordingly, the Veteran is entitled to a separate rating under DC 7804 of 10 percent for his painful scar, effective July 26, 2012.

The Board notes in the Veteran's September 2010 Notice of Disagreement, he also contends that he is entitled to a separate rating for the numbness in his thumb.  However, the Veteran's rating for moderate incomplete paralysis based on the radial nerve damage is encompassing the numbness over the dorsum of the right thumb in the distribution of the superficial branch of the radial nerve.  Thus, the Veteran would not be entitled to a separate rating, as a separate rating for the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation for PUD of 20 percent disabling, but no higher, is granted.

Entitlement to an initial evaluation for degenerative joint disease of the right wrist, status post fracture and repair, in excess of 10 percent disabling under DC 5215 is denied.

Entitlement to an initial rating for residuals of right wrist radial nerve damage of 30 percent disabling, but no higher, is granted.

Entitlement to a 10 percent rating for a scar status post fracture and repair of the right wrist from July 26, 2012, is granted. 










______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


